PER CURIAM.
Finding no error in the trial court’s evi-dentiary rulings raised on appeal, Brown v. State, 550 So.2d 527 (Fla. 1st DCA 1989), review denied, 560 So.2d 232 (Fla.1990); Parrish v. State, 366 So.2d 530 (Fla. 3d DCA 1979), we affirm the judgment of conviction for second degree murder with a *161firearm. We also affirm defendant’s sentence with the proviso that it be considered a non-guideline sentence. Callihan v. State, 529 So.2d 322 (Fla. 2d DCA 1988); McPhaul v. State, 497 So.2d 730 (Fla. 2d DCA 1986).
Affirmed; sentence modified.